CHARLES CARROLL (Ret.), Associate Judge.
The appellant filed an action seeking to have declared invalid the assessments of its property in 1973 for ad valorem taxes for the prior years of 1971 and 1972. The trial court held the assessments valid, and the plaintiff appealed.
By mistake, the taxes assessed for the two prior years were billed to another party. When the error was discovered the taxes so paid by the third party were refunded, and the property was thus assessed in 1973 to the plaintiff-owner.
In 1973 the plaintiff sought relief before the Board of Tax Adjustment from its assessment on its property for the year 1973, but did not do so in 1973 as to the assessment made that year for the back years of 1971 and 1972.
We hold no reversible error has been shown. The plaintiff failed to exhaust its administrative remedies with respect to said assessments. Monroe County v. Gustinger, Fla.App. 1973, 285 So,2d 431. Moreover, in the circumstances involved the questioned assessments made in 1973 were as directed in the applicable statute. Section 193.092, Fla.Stat., F.S.A. entitled “Assessment of property for back taxes”, provides that where taxes on a property *548have not been lawfully assessed and collected for any year within a period of three years “preceding the year in which it is ascertained that such tax has not been assessed, or levied, or collected, then the officers authorized shall make the assessment of taxes upon such property in addition to the assessment of such property for the current year’’. See Korash v. Mills, Fla.1972, 263 So.2d 579.
Affirmed.